

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
This Fourth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of April 7, 2020, by and between EAST WEST BANK (“Bank”) and
OAKTREE STRATEGIC INCOME CORPORATION (f/k/a FIFTH STREET SENIOR FLOATING RATE
CORP.), a Delaware corporation (“Borrower”).
RECITALS
Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of January 6, 2016 (as amended from time to time, including, without
limitation, by that certain First Amendment to Loan and Security Agreement dated
as of March 17, 2018, that certain Second Amendment to Loan and Security
Agreement dated as of May 21, 2018 and that certain Third Amendment to Loan and
Security Agreement dated as of March 29, 2019, collectively, the “Agreement”).
The parties desire to amend the Agreement in accordance with the terms of this
Amendment.
NOW, THEREFORE, the parties agree as follows:
1.The following definitions hereby are added to Section 1.1 of the Agreement as
follows:

“Borrower EBITDA”: means, with respect to Borrower for any fiscal period, an
amount equal to earnings from continuing operations for such fiscal period,
excluding the total amount of interest paid-in-kind to Borrower (determined on a
consolidated basis without duplication in accordance with GAAP), plus
(a) Interest Expense, (b) income taxes, (c) depreciation and amortization for
such relevant fiscal period (to the extent deducted in determining earnings from
continuing operations for such period), (d) amortization of intangibles
(including, but not limited to, goodwill, financing fees and other capitalized
costs), other non‑cash charges and organization costs, (e) extraordinary losses
in accordance with GAAP, (f) one‑time, non‑recurring non‑cash charges consistent
with the compliance statements and financial reporting packages provided by
Borrower, and (g) any other item Borrower and the Bank mutually deem to be
appropriate.

“Interest Coverage” means, with respect to Borrower for any fiscal period, the
percentage resulting from dividing (i) Borrower EBITDA for such period, by (ii)
total Interest Expense to the extent paid or required to be paid during such
period, in each case determined for Borrower.
“Interest Expense” means for any fiscal period of Borrower, interest expense
(whether cash or non-cash) determined in accordance with GAAP for the relevant
period ending on such date, including, in any event, interest expense with
respect to any Credit Extension and other Indebtedness of Borrower, including,
without limitation or duplication, all commissions, discounts, or related
amortization and other fees and charges with respect to letters of credit and
bankers’ acceptance financing and the net costs associated with interest rate
swap, cap, and similar arrangements, and the interest portion of any deferred
payment obligation (including leases of all types).
2.    Section 6.7(a) of the Agreement hereby is amended and restated in its
entirety to read as follows:


“(a)    Minimum Net Assets. Net Assets of not less than One Hundred Eighty-Five
Million Dollars ($185,000,000), tested on a quarterly basis as of the end of
each fiscal quarter of Borrower, commencing with the fiscal quarter ended March
31, 2020.”
3.    New Section 6.7(d) hereby is added to the Agreement to read as follows:
“(d)    “Minimum Interest Coverage. Interest Coverage equal to or greater than
one hundred fifty percent (150%), tested on a quarterly basis as of the end of
each fiscal quarter of Borrower, commencing with the fiscal quarter ended March
31, 2020.”
4.    Exhibit D (Compliance Certificate) to the Agreement hereby is replaced
with Exhibit D attached hereto.
5.    No course of dealing on the part of Bank or its officers, nor any failure
or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not


1



--------------------------------------------------------------------------------




preclude any later exercise of any such right. Bank’s failure at any time to
require strict performance by Borrower of any provision shall not affect any
right of Bank thereafter to demand strict compliance and performance. Any
suspension or waiver of a right must be in writing signed by an officer of Bank.
6.    Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.
7.    Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of, and after
giving effect to, this Amendment, and that no Event of Default has occurred and
is continuing.
8.    This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing this
Amendment (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature page were an original
hereof.
9.    As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:
(a)    this Amendment, duly executed by Borrower;
(b)    a fully earned and non-refundable amendment fee of $10,000 and all
reasonable Bank Expenses incurred through the date of this Amendment, which may
be debited from any of Borrower’s accounts at Bank; and
(c)    such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.


[Balance of Page Intentionally Left Blank]


2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.


OAKTREE STRATEGIC INCOME CORPORATION (f/k/a FIFTH STREET SENIOR FLOATING RATE
CORP.)




By: /s/ Chris McKown    
Name: Chris McKown    
Title: Assistant Treasurer   




EAST WEST BANK




By: /s/ Derrick Pan   
Name: Derrick Pan   
Title: Senior Vice President   
























 
 
 
 
 
 










 
 
 















[Signature Page to Fourth Amendment to Loan and Security Agreement]







--------------------------------------------------------------------------------





EXHIBIT D
COMPLIANCE CERTIFICATE
TO: EAST WEST BANK
E-mail:
privateequityadvances@eastwestbank.com               Date:______________________
Copy: Leslie Smith (leslie.smith@eastwestbank.com)
Derrick Pan (derrick.pan@eastwestbank.com)
Marlon Yasay (marlon.yasay@eastwestbank.com)


FROM: OAKTREE STRATEGIC INCOME CORPORATION
                        
The undersigned authorized officer of OAKTREE STRATEGIC INCOME CORPORATION
hereby certifies that in accordance with the terms and conditions of the Loan
and Security Agreement between Borrower and Bank (the “Agreement”), (i) 
Borrower is in complete compliance for the period ending _______________ with
all required covenants except as noted below, (ii) all representations and
warranties of Borrower stated in the Agreement are true and correct in all
material respects as of the date hereof and (iii) all Financed Loans continue to
comply with clauses (q) and (r) of the defined term “Eligible Loans” as set
forth in the Agreement. Attached herewith are the required documents supporting
the above certification. The Officer further certifies that these are prepared
in accordance with the internal accounting and valuation policies in effect as
of the Closing Date except as explained in an accompanying letter or footnotes.
Please indicate compliance status by circling Yes/No under “Complies”
column.    
                    
 
Reporting Covenant
Required
Complies
 
 
 
 
 
 
Borrowing Base Certificate
With each request for an Advance, and monthly within 45 days
Yes
No
 
 
 
 
 
 
Compliance Certificate
Monthly within 45 days
Yes
No
 
 
 
 
 
 
Borrower Servicer Report
Monthly within 45 days
Yes
No
 
 
 
 
 
 
Quarterly internal portfolio review package
 
Quarterly within 60 days (other than with respect to Q4), within 120 days of Q4
Yes
No
 
Notice of material changes to credit policy or risk rating system, or any risk
rating changes within Borrower’s portfolio as reflected in the borrower service
reports
Immediately upon the occurrence thereof
Yes
No
 
 
 
 
 
 
10-K and 10-Q reports
FYE within 120 days
Yes
No
 
 
 
 
 
 
Borrower’s Financial Covenants (tested quarterly)


Required
Actual
Complies
 
Minimum Cash at Bank
$750,000
$_________
Yes
No
 
Minimum Net Assets
$185,000,000
$_________
Yes
No
 
Minimum Asset Coverage
150%
_________
Yes
No


























 
Minimum Interest Coverage
 

150%
_________
Yes
No































223389449 v2

--------------------------------------------------------------------------------






Comments Regarding Exceptions:  See Attached.
BANK USE ONLY
 
 
 
Received by:    
Sincerely,
AUTHORIZED SIGNER
 
 
 
Date:    
 
 
   
Verified:    
SIGNATURE
AUTHORIZED SIGNER
 
 
 
 
   
Date:    
TITLE
 
 
Compliance Status
Yes
No
   
 
DATE




 





223389449 v2